Title: To Thomas Jefferson from Thomas Barclay, 17 December 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Cadiz, 17 Dec. 1792. Even though he could wish to hold this letter until the contents can be confirmed, he sends it by way of Gibraltar and Baltimore for want of a vessel sailing from here to America. A vessel which arrived at Gibraltar from Tangier on 13 Dec. brings word from Peter Wyke, the Swedish consul there, that Ischem has had his father-in-law Rachmani executed and that Bashas Ben Assar and Belalarosi have declared war against him. If true, Ischem will be unable to avoid certain defeat and the Bashas “will place whom they please upon the throne. It is an important Event in Morocco, and will probably sooner than was expected, put an end to the Disturbances of that Country.”
